DETAILED ACTION
The present Office action is in response to the After Final response dated 26 JULY 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 6 have been amended. Claims 1, 6, 10, 11, 13, 17, 21, 23, 25, 26, 28-31, and 33-38 are pending and herein examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 31 JULY 2022, with respect to claim 1 and its dependent claims have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claim 1 has been withdrawn. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: among the most relevant prior-arts of record (U.S. Publication No. 2016/0044287 A1 (hereinafter “Scalisi”) and U.S. Publication No. 2016/0374177 A1 (hereinafter “Chen”)) there is no teaching or suggestion in detail for the claim as a whole. The disclosure of Scalisi describes a doorbell with a zone selection functionality for detecting visitors. See Scalisi, FIG. 1, camera assembly 1422, FIG. 9, detection zone 846, and ¶ [0017]. However, Scalisi discloses a single zone selected and the second zone is the non-selected area, whereas the claim requires a plurality of zones and selecting between the plurality of zones. The disclosure of Chen describes security system that is highly customizable. See Chen FIG. 1, photo sensor 120 and motion sensor 130 and FIGS. 7-7G controlling parameters. However, Chen also fails to expressly disclose selecting between a plurality of zones in combination with the rest of the required limitations. The dependent claims further limited the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 6, 10, 11, 13, 17, 21, 23, 25, 26, 28-31, and 33-38 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481